IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2019-CP-01152-SCT

                                CONSOLIDATED WITH

                                 NO. 2017-CP-00828-SCT


MICHAEL T. GERTY

v.

JOESIE R. GERTY

DATE OF JUDGMENT:                           05/03/2019
TRIAL JUDGE:                                HON. JENNIFER T. SCHLOEGEL
TRIAL COURT ATTORNEYS:                      THOMAS WRIGHT TEEL
                                            JIM HOOD
                                            JUSTIN L. MATHENY
                                            ANNA WARD SUKMANN
                                            M. CHANNING POWELL
COURT FROM WHICH APPEALED:                  HARRISON COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                     MICHAEL T. GERTY (PRO SE)
ATTORNEY FOR APPELLEE:                      M. CHANNING POWELL
NATURE OF THE CASE:                         CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                AFFIRMED IN PART AND REMANDED IN
                                            PART - 06/04/2020
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE RANDOLPH, C.J., COLEMAN AND CHAMBERLIN, JJ.

       RANDOLPH, CHIEF JUSTICE, FOR THE COURT:

¶1.    This matter is before the Court, after having been remanded for the reasons set forth

in the Court’s prior decision in Gerty v. Gerty, 265 So. 3d 121 (Miss. 2018) (Gerty I). On

remand, the chancellor granted Michael Gerty a divorce from Joesie Gerty on the ground of

adultery. The chancellor revisited her prior holdings regarding visitation, division of martial
assets, and alimony. Finding error only regarding the number of months the parties were

married,1 we affirm as to all other issues and remand for entry of a final judgment consistent

with this opinion.

                                 PROCEDURAL HISTORY

¶2.    Upon remand of Gerty I, the chancellor utilized the existing record, consisting of

numerous pleadings, motions, responses, exhibits, and five days of trial testimony, and issued

an amended final judgment of divorce at issue today. The chancellor granted Michael a

divorce on the grounds of adultery. The chancellor awarded joint legal custody of the minor

child to both parties but with physical custody granted to Joesie. Michael was awarded

visitation every first and third weekend, holiday visitation, and one month in the summer.

¶3.    The chancellor found that the court was not limited by the parties’ 2013 property-

settlement agreement (PSA). The chancellor found that the marital assets consisted of the

Gulfport home,2 the Pass Christian home, the marital portion of Michael’s military

retirement, and Joesie’s retirement. Each party was granted one-half of the marital assets.

Based on the factors enumerated in Ferguson v. Ferguson, 639 So. 2d 921 (Miss. 1994), the




       1
         The parties were married on May 7, 2005. Per the record before the chancellor, the
chancellor selected the date of the first day of trial, December 7, 2015, as the end date of the
marriage, resulting in 127 months of marriage, not 204 as reflected in the amended judgment
before us. Whether this was a scrivener’s error or a miscalculation, we know not. We
remand with instructions for the sole purpose of the chancellor to correct the numerical error
regarding the months married to 127. Consistent with her findings, the chancellor is
instructed to amend the length of marriage in the May 3, 2019 final judgment to 127 months.
       2
           The chancellor took judicial notice of the foreclosure of this property.

                                                2
parties’ monthly incomes, and the division of marital assets, the chancellor relieved Michael

of paying alimony.

¶4.    Finding that the chancellor properly awarded Michael a divorce on the ground of

adultery and that the chancellor revisited her prior awards of visitation, division of marital

assets, and alimony, we affirm the chancellor’s decision, save for the erroneous length of the

marriage which shall be corrected on remand.

                                          ISSUES

       I.       Whether the chancery court was manifestly wrong, employed the
                wrong legal standard, or abused its power when it declared that it
                would no longer abide by the parties’ property settlement
                agreement.

       II.      Whether the chancery court was manifestly wrong, applied the
                wrong legal standard, or erred by awarding Joesie a percentage of
                Michael’s military retirement pay.

       III.     Whether the chancery court was manifestly wrong for significantly
                limiting Michael’s summer visitation.

       IV.      Whether the chancery court was manifestly wrong or abused its
                power by allowing a clear and unmistakable bias to determine its
                child-custody decision.

                                        ANALYSIS

¶5.    The standard of review in domestic-relations cases is well-settled. Absent manifest

error, this Court will uphold a chancellor’s decision. Sproles v. Sproles, 782 So. 2d 742, 746

(Miss. 2001).

       I.       Whether the chancery court was manifestly wrong, employed the
                wrong legal standard, or abused its power when it declared that it
                would no longer abide by the parties’ property settlement
                agreement.


                                              3
¶6.    Because Michael fails to cite any case law, statutory authority, or any authority to

show how the chancellor erred in this finding, we find that Michael is procedurally barred

from raising this issue on appeal. See Touchstone v. Touchstone, 682 So. 2d 374, 380 (Miss.

1996); Ellis v. Ellis, 651 So. 2d 1068, 1073 (Miss. 1995) (issue procedurally barred on

appeal because appellant failed to cite authority).

¶7.    Notwithstanding the procedural bar, this issue is without merit. In Gerty I, we

specifically found that the parties’ PSA included the following language:

       It is agreed and understood that this Agreement is not contingent upon a
       divorce [sic] being granted. However, if the parties are granted a divorce on
       any grounds, the parties agree that this Agreement shall be made a part of the
       Judgment and that such Judgment shall not conflict with the terms of the
       Agreement [sic] except to the extent disapproved by the Court [sic] the [sic]
       parties agree that each mutually submits to the personal jurisdiction of the
       Chancery Court of Harrison County, State of Mississippi, so that said Court
       has the power to decide any and all matters and questions concerning the
       dissolution of the parties’ marriage . . . and the division of the parties’
       property and debts.

Gerty I, 265 So. 3d at 125 (emphasis added). Michael argues that the chancery court’s

opinion regarding the applicability, vel non, of the PSA was not supported by the record,

applied a wrong legal standard, and was an abuse of power. But the language of the PSA,

agreed to by the parties, clearly granted the court the authority to decide any matters

differently than provided by the PSA. Thus, we affirm as to this issue.

       II.    Whether the chancery court was manifestly wrong, applied the
              wrong legal standard, or erred by awarding Joesie a percentage of
              Michael’s military retirement pay.




                                              4
¶8.    The chancellor completed a Ferguson analysis and made a finding that Joesie was

entitled to a portion of Michael’s military retirement. The chancellor found that the marital

portion of the Michael’s retirement began on May 7, 2005, and ended on December 7, 2015.

¶9.    Michael argues that Joesie is not entitled to his military retirement because the parties

were not married ten years. See Uniform Services Former Spouses Protection Act (USFSPA),

10 U.S.C. § 1408 (2012). The chancellor found that the parties’ were married on May 7,

2005, and utilized the first date of trial, December 7, 2015, as the end date of the marriage.

The only error committed by the chancellor was the miscalculation of the number of months

the parties were married. Utilizing her findings of the start and end dates of the marriage, the

parties were married ten years and seven months, a total of 127 months. On remand, the

chancellor is instructed to amend her May 3, 2019 final judgment to reflect that the parties

were married for 127 months.

¶10.   Michael also contends that the chancellor’s decision was not consistent with the

Ferguson factors. The chancellor found that the parties’ marital assets consisted of two

houses, one of which was in foreclosure, and each party’s retirement. The chancellor

analyzed each Ferguson factor and equitably divided the martial assets between Michael and

Joesie. The chancellor made the following finding as to Michael’s military retirement, albeit

with an erroneous calculation as to the length of marriage:

       Military retirement is not a traditional asset to be divided among the parties;
       rather it acts as a stream of income divided as a percentage. This percentage
       is derived by dividing the number of married military service months by the
       total number of creditable service months. In keeping with its previous
       calculation from the divorce, Michael thus far has served a total of 228 months
       (19 years). The Gertys were married for 204 [sic] months[] of Michael’s active

                                               5
         military service, leaving a portion of his military retirement as separate
         property. Because Michael has not yet retired, DFAS[3] will arrive at the final
         percentage to be distributed with 204 [sic] months as the numerator over
         Michael’s total months of creditable service as the denominator at the time of
         Michael’s future retirement.

         ....

         The Court recognizes that this [] still results in a deficit for both parties;
         however, the addition of Michael’s military retirement should alleviate this
         deficit to a large degree for Joesie. Michael’s deficit is potentially lower than
         reflected here due to the foreclosure sale. Michael nonetheless has the greater
         deficit. Unfortunately, the parties’ financial situation leaves the Court with few
         options whereby they are both solvent and can therefore only plan for some
         degree of stabilization upon Michael’s retirement.

         The Court also recognizes that the parties’ financial positions have likely
         changed since the entry of its original divorce decree and that new evidence
         may be presented and considered upon proper post-judgment motion4 absent
         a valid objection.

(Emphasis added.)

¶11.     Although Michael claims that the chancellor’s Ferguson analysis and subsequent

judgment contained many errors and omissions, we find no error by the chancellor in her

division of the marital assets or her analysis of the Ferguson factors. We do find that the

chancellor erred by inserting in her final judgment that the parties were married for 204

months (or a total of seventeen years). On remand, the chancellor is instructed to correct the

Final Judgment to reflect that the parties were married 127 months. Her judgment as to the

division of marital assets and her analysis of the Ferguson factors is affirmed.


         3
       Defense Finance and Accounting Services (DFAS) provides payment services to the
Department of Defense.
         4
             The docket does not indicate that any post-judgment motions were filed by either
party.

                                                 6
        III.     Whether the chancery court was manifestly wrong for significantly
                 limiting Michael’s summer visitation.

¶12.     Initially, the PSA allowed Michael two months visitation in the summer. Under this

Court’s remand instructions, the chancellor reconsidered visitation and found that the parties’

initial visitation agreement “was not sufficient to address visitation of a child of such a young

age . . . .”

¶13.    Michael argues that a “child’s natural parents ‘are infinitely more capable of devising

a workable custody plan than are the judges of this state.’” (quoting Cheek v. Ricker, 431 So.

2d 1139, 1142 (Miss. 1983)). Michael contends that nothing in the chancellor’s Albright5

analysis supports limiting the minor child’s time with his father. Although neither Joesie nor

Michael requested a modification of the visitation arrangement in the PSA, the chancellor

was instructed to revisit visitation, and she has wide discretion in her decision.

                Visitation and restrictions placed upon it are within the discretion of the
        chancery court. Newsom v. Newsom, 557 So. 2d 511, 517 (Miss. 1990); Clark
        v. Myrick, 523 So. 2d 79, 83 (Miss. 1988); Cheek v. Ricker, 431 So. 2d 1139,
        1146 (Miss. 1983). Where a chancellor has made factual findings on the matter
        of visitation, this Court will not disturb those findings unless [the chancellor’s]
        findings are not supported by substantial credible evidence, [the chancellor]
        has committed manifest error, or [the chancellor] has applied the erroneous
        legal standard. Bredemeier v. Jackson, 689 So. 2d 770, 775 (Miss. 1997).
        However, while being attentive to the rights of a non-custodial parent, [the
        chancellor] must keep the best interest of the child as [the] paramount
        concern. Harrington v. Harrington, 648 So. 2d 543, 545 (Miss. 1994).

Christian v. Wheat, 876 So. 2d 341, 345 (Miss. 2004). In reviewing a chancellor’s factual

determinations, we may not “arbitrarily substitute our judgment for that of the chancellor

who is in the best position to evaluate all factors relating to the best interest of the child.”

        5
            Albright v. Albright, 437 So. 2d 1003 (Miss. 1983).

                                                7
Tucker v. Tucker, 453 So. 2d 1294, 1296 (Miss. 1984) (internal quotation mark omitted)

(quoting Yates v. Yates, 284 So. 2d 46, 47 (Miss. 1973)).

¶14.   The chancellor found that it was not in the best interest of a child the minor child’s

age to be apart from the custodial parent for two months. Her finding including the following

language:

               Following the parties divorce trial, the Court conducted a second, more
       comprehensive Albright analysis. As a result of that analysis, with the implicit
       understanding that roughly three years had passed since the parties’ initial
       agreement, that the child was then newly enrolled in elementary school, and
       that the parties’ agreement was no longer workable or in the best interest of the
       child, the Court entered a visitation schedule which differed somewhat from
       the temporary order. The Court’s Albright analysis was and is the basis for its
       findings and rulings on the matter of visitation. To clarify its position, the
       Court finds it is not in the best interest of a young child to spend two
       consecutive months away from his primary custodial parent. For that reason,
       the Court did not grant Michael a two-month summer visitation period . . . .

Michael was granted visitation every first and third weekend, visitation during the holidays,

and one month during the summer. The chancellor further found

               The Court hereby slightly alters its summer visitation award by adding
       [that] Michael may be awarded the entire months of June and July for summer
       visitation upon the child’s attainment of age twelve (12) years; provided that
       the child is in agreement. If the child’s desires are contrary to the father’s, the
       visitation schedule shall remain as previously awarded, i.e., limited to either
       the month of June or the month of July. Additionally, the parties may mutually
       agree to alter the visitation schedule at any time they wish to do so.

¶15.   The chancellor’s findings were supported by substantial evidence and were not

manifestly in error. Thus, we affirm the chancellor as to this issue.

       IV.    Whether the chancery court was manifestly wrong or abused its
              power by allowing a clear and unmistakable bias to determine its
              child-custody decision.



                                               8
¶16.   Throughout his brief, Michael makes references to chancellor’s bias against him. His

fourth assignment of error is duplicative of his prior arguments that the chancellor “ignored

evidence, ignored testimony, ignored the law, invented new legal standards, and changed the

law in order to reach a conclusion desired by the chancery court.” But Michael added to his

argument that he “challenge[s] this court to review and comment on the Chancery Court’s

Albright analysis.”

¶17.   This Court reviewed the chancellor’s Albright analysis as to custody of the minor

child. We affirmed the chancellor’s judgment as to custody and child support. Gerty I, 265

So. 3d at 124. Because this issue was correctly decided in Gerty I, this Court gave no

instruction to the chancellor to review this issue further on remand.

                                     CONCLUSION

¶18.   After a careful review and analysis during the trial and on remand of an unusual set

of circumstances, the chancellor considered the best interests of the child, and her findings

were neither manifestly wrong nor clearly erroneous. The chancellor did not apply an

erroneous legal standard, which would permit this Court to reverse. See Heiter v. Heiter, 192

So. 3d 992, 994 (Miss. 2016). But this matter is remanded with instruction to the chancellor

to correct the May 3, 2019 final judgment to reflect that the parties were married 127

months. We affirm all other aspects of the chancellor’s final judgment of divorce on remand.

¶19.   AFFIRMED IN PART AND REMANDED IN PART.

    KITCHENS AND KING, P.JJ., COLEMAN,                             MAXWELL,         BEAM,
CHAMBERLIN, ISHEE AND GRIFFIS, JJ., CONCUR.




                                             9